EXHIBIT 99.1 This presentation contains forward-looking statements within the meaning ofSection 21E of the Securities Exchange Act of 1934, as amended.Futureoperating results may be affected by various uncertainties and risk factors, manyof which are beyond the control of The Laclede Group, Inc., including weatherconditions, governmental and regulatory policy and action, the competitiveenvironment and economic factors.For a more complete description of theseuncertainties and risk factors, see The Laclede Groups Form 10-K for the yearended September 30, 2008 filed with the Securities and Exchange Commission. Company Overview Public Utility HoldingCompany Formed 2001 Strong Utility Platform Growth ComponentsComplementary to Core Demonstrated StrategicSuccess S&P Small Cap 600Company Strategic Execution Six Consecutive Years of Record Earnings –Acquisition and organic growth Utility Operations –Strong rate case results –Stability of earnings –Operational improvements Non-Utility Components –Logical extension of core utility business –Continued growth of Laclede Energy Resources (LER) –Developed and sold SM&P Utility Resources, Inc. –Ongoing systematic evaluation of new opportunities Highly Experienced Management Laclede Group Laclede Gas FMB Laclede Gas CP S&P A A A-1 Moodys A3 P-2 Fitch A- A+ F1 Accessible Liquidity Strong Credit Ratings Continued Access to Capital Markets –Utility issued
